DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 22
Claim 11 recites the limitation "the first dielectric layer" in the 11th and 12th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the first dielectric nanosheet layer”.
Claims 12-14 and 22 are rejected because they depend on the rejected claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,881,998).
Regarding claim 1, Cheng et al. teach a method for fabricating a semiconductor device (semiconductor device 300, similar to the semiconductor device 100 except that the layer 121 is formed of single layer of REO material; col. 17, lines 52-64) including an inserted-oxide fin field-effect transistor (iFinFET) (nanosheet FET devices; col. 1, lines 48-49), comprising: forming a stack of layers (115; Fig. 2, col. 6, line 32) on a substrate (110; Fig. 2, col. 4, lines 62-63) by epitaxially growing (col. 7, lines 1-13) alternating dielectric layers (120, i.e. 121-124; Fig. 2, col. 6, line 34) and semiconductor layers (130, i.e. 131-134; Fig. 2, col. 6, line 36), including 
Regarding claim 2, Cheng et al. teach the method of claim 1, wherein each of the dielectric layers (120) includes a rare-earth oxide (REO) (col. 6, lines 32-34).
Regarding claim 3, Cheng et al. teach the method of claim 1, wherein the stack (115) is formed in a single epitaxy step (a continuous epitaxial step as shown in col. 7, lines 1-13).
Regarding claim 4, Cheng et al. teach the method of claim 1, wherein the layers of the stack (115) include nanosheets (nanosheet layers 115; col. 6, line 32).
Regarding claim 5, Cheng et al. teach the method of claim 1, wherein the first dielectric layer (121) is a thickest layer of the stack (115; see Fig. 20).
Regarding claim 6, Cheng et al. teach the method of claim 1, further comprising forming a dummy gate structure (140; Fig. 5A-5B, col. 9, line 18) and sidewall spacers (148A; Fig. 6A-6B, col. 9, line 53) along the dummy gate structure.
Regarding claim 7, Cheng et al. teach the method of claim 6, wherein forming the gate structure (140) further comprises: removing the dummy gate structure (140; Fig. 13A, col. 13, lines 18-21); depositing the gate dielectric layer (149) on (gate dielectric material, first layer of 172; Figs. 15A-15B, col. 14, lines 28-30) the sidewall spacers (on the bottom of 148; see Fig. 10).
Regarding claim 8, Cheng et al. teach the method of claim 7, wherein the first dielectric layer (121) has the first thickness at the base of the fin (the vertical thickness of 121 near the bottom of fin of 117 and an upper portion of 121 in Fig. 20) and the second thickness (the vertical thickness of 121 away the bottom of fin of 117 and an upper portion of 121 in Fig. 20) 
Regarding claim 10, Cheng et al. teach the method of claim 1, further comprising forming inner spacers (149; Fig. 10; col. 11, line 17) within the fin (117 including an upper portion of 121), wherein forming the inner spacers (149; Fig. 10; col. 11, line 17) comprises laterally undercutting portions of the dielectric layers  of the fin (121, 122, 123, 124; Fig. 9, col. 10, lines 56-59) to form divots (149A; Fig. 9, col. 10, lines 56-59), and filling the divots (149A) with inner spacer material (149; Fig. 10, col. 11, lines 12-16).
Regarding claim 11, Cheng et al. teach a method for fabricating a semiconductor device (semiconductor device 300, similar to the semiconductor device 100 except that the layer 121 is formed of single layer of REO material; col. 17, lines 52-64) including an inserted-oxide fin field-effect transistor (iFinFET) (nanosheet FET devices; col. 1, lines 48-49), comprising: forming a stack of nanosheet layers (115; Fig. 2, col. 6, line 32) on a substrate (110; Fig. 2, col. 4, lines 62-63) by epitaxially growing (col. 7, lines 1-13) alternating dielectric nanosheet layers (120; Fig. 2, col. 6, lines 32-36) each including a rare-earth oxide (REO) (col. 6, lines 32-36) and semiconductor nanosheet layers (130; Fig. 2, col. 6, lines 32-36) each including silicon (Si) (col. 6, lines 66-67), including forming a first dielectric nanosheet layer (121 formed of single layer of REO material; Fig. 2, col. 17, lines 56-64) directly on the substrate (110) as a thickest layer of the stack (115; see Fig. 20) and a first semiconductor nanosheet layer (131; Fig. 2, col. 6, line 34) directly on the first dielectric nanosheet layer (121), the first dielectric nanosheet layer (121) being formed from a single continuous layer of a uniform material (single layer of REO material, 
Regarding claim 12, Cheng et al. teach the method of claim 11, wherein the stack (115) is formed in a single epitaxy step (a continuous epitaxial step as shown in col. 7, lines 1-13).
Regarding claim 13
Regarding claim 14, Cheng et al. teach the method of claim 13, wherein forming the gate structure (140) further comprises: removing the dummy gate structure (140; Fig. 13A, col. 13, lines 18-21); and depositing the gate dielectric layer (149) on the sidewall spacers (on the bottom of 148; see Fig. 10).
Regarding claim 23, Cheng et al. teach a method for fabricating a semiconductor device (semiconductor device 100 except that the layer 121 is formed of single layer of REO material; col. 4, line 60) including an inserted-oxide fin field-effect transistor (iFinFET) (nanosheet FET devices; col. 1, lines 48-49), comprising: forming a stack of layers (115; Fig. 2, col. 6, line 32) including alternating dielectric layers (120, i.e. 121-124; Fig. 2, col. 6, line 34) and semiconductor layers (130, i.e. 131-134; Fig. 2, col. 6, line 36) on a substrate (110; Fig. 2, col. 4, lines 62-63), including forming a first dielectric layer (121 formed of single layer of REO material; Fig. 2, col. 17, lines 56-64) directly on the substrate (110) and a first semiconductor layer (131; Fig. 2, col. 6, line 34) directly on the first dielectric layer (121); etching the stack (115) to form a fin (117 including an upper portion of 121; Fig. 3A-3C and 20, col. 8, lines 26-27, col. 18, lines 15-22), wherein the first dielectric layer (121) has a first thickness at a base of the fin (the vertical thickness of 121 near the bottom of fin of 117 and an upper portion of 121 in Fig. 20) and a second thickness (the vertical thickness of 121 away the bottom of fin of 117 and an upper portion of 121 in Fig. 20) less than the first thickness (the vertical thickness of 121 near the bottom of fin of 117 and an upper portion of 121 in Fig. 20) in regions adjoining the base of the fin (the base of 117; see Fig. 20); removing a portion of each of the alternating dielectric layers (121-124) to form divots (149A; Fig. 9, col. 10, lines 56-59) between the alternating semiconductor layers (131-134); forming a first source/drain (150-1 of semiconductor material; Fig. 11, col. 11, lines 56-57) on a first side of the fin (the left side of 117; see Fig. 11) and a 
Regarding claim 24, Cheng et al. teach the method of claim 23, further comprising forming a dummy gate structure (140; Fig. 5A-5B, col. 9, line 18) and sidewall spacers (148A; Fig. 6A-6B, col. 9, line 53) along the dummy gate structure (140) prior to etching the stack (115; Fig. 8, col. 10, lines 34-40).
Regarding claim 25, Cheng et al. teach the method of claim 24, further comprising removing the dummy gate structure (140; Fig. 13A, col. 13, lines 18-21); and depositing the gate dielectric layer (149) on the sidewall spacers (on the bottom of 148; see Fig. 10) and the fin (117; see Figs. 10 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claims 1 and 11 above.
Regarding claim 21, Cheng et al. teach wherein forming the stack of layers (115) further includes forming a second dielectric layer (122; Fig. 2, col. 6, line 33) having a thickness of about 8 nm to about 15 nm (col. 8, line 8-10) which is very close to the claimed range of about 2 nm to about 6 nm, that establishes a prima facie case of obviousness (MPEP 2144.05) on the first semiconductor layer (131; see Fig. 2).
Regarding claim 22, Cheng et al. teach wherein forming the stack of nanosheet layers (115) further includes forming a second dielectric layer (122; Fig. 2, col. 6, line 33) having a thickness of about 8 nm to about 15 nm (col. 8, line 8-10) which is very close to the claimed . 

Response to Arguments
Applicant’s amendments and arguments, filed 04/22/2021, overcome the rejections to claims 1-8, 10-14 and 21-25 under 35 U.S.C. 112.  The rejections to claims 1-8, 10-14 and 21-25 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 11 and 23 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 9,728,621) teach an inserted-oxide fin field effect transistor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.